358 F.2d 305
Loren E. DUVAL, Appellant,v.J. W. McGUFFIN and Louis M. Sheffield, Appellees.
No. 10252.
United States Court of Appeals Fourth Circuit.
Argued March 9, 1966.
Decided March 14, 1966.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; Oren R. Lewis, Judge.
Bernard Levin, Norfolk, Va., for appellant.
Jack E. Greer, Norfolk, Va. (Williams, Cocke, Worrell & Kelly, Norfolk, Va., on brief), for appellee.
Before BRYAN, Circuit Judge, MARVIN JONES, Senior Judge*, United States Court of Claims, and CRAVEN, District Judge.
PER CURIAM:


1
No prejudicial error appears in the record of this case, and we affirm the judgment now on appeal.


2
Affirmed.



Notes:


*
 Sitting by designation